Order entered February 3, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01358-CV

                            IN RE JEFFREY BARON, Relator

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-10-11915

                                         ORDER
                         Before Justices Lang, Brown, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.



                                                    /s/   ADA BROWN
                                                          JUSTICE